Johnson, P. J.
The Supreme Court of this State has held in a number of cases that the absence of a party to a judgment, who will necessarily be prejudicially affected by the reversal or modification of the judgment, defeats the jurisdiction of the court, and there can be no review of the judgment or any part thereof unless the parties to be prejudicially affected thereby are brought before the court. Loan Co. v. Lumber Co., 53 Kan. 677 ; McPherson v. Storch, 49 id. 313; Paper Co. v. Hentig, 31 id. 322; Paving Co. v. *734Botsford, 50 id. 331; Bain v. Insurance Co., 3 Kan. App. 346.
The failure to bring into this court all parties affected by this judgment compels us to allow the motion to dismiss.
The case is dismissed and the plaintiff adjudged to pay the costs in this court.